Exhibit 10.3
     *** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
LICENSE AND SETTLEMENT AGREEMENT
     THIS LICENSE AND SETTLEMENT AGREEMENT (this “Agreement”) dated as of
April 8, 2009 (the “Effective Date”) is entered into between Medicis
Pharmaceutical Corporation, a Delaware corporation with offices located at 7720
North Dobson Road, Scottsdale, Arizona 85256 (“Medicis”), and Perrigo Israel
Pharmaceuticals Ltd., an Israeli Company with offices located at 29 Lehi Street,
B’nai Brak 51200, Israel and Perrigo Company, a Michigan corporation with
offices located at 515 Eastern Avenue, Allegan, MI 49010 (“collectively
Perrigo”).
     WHEREAS, Medicis and Perrigo are parties to patent infringement litigation
in the Action (as defined below);
     WHEREAS, Medicis and Perrigo seek to resolve the Action without further
litigation;
     WHEREAS, Medicis is the owner of the Patent Rights (as defined below); and
     WHEREAS, Perrigo desires to receive a license under the Patent Rights and
Medicis desires to grant to Perrigo a license under the Patent Rights, all on
the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
          1. DEFINITIONS.
          1.1 “Action” means Medicis Pharmaceutical Corporation v. Perrigo
Israel Pharmaceuticals, Ltd. and Perrigo Company, Civil Action
No. 1:08-cv-0539-PLM in the United States District Court for the Western
Division of Michigan (Southern Division).
          1.2 “Affiliate” means, with respect to any entity, any other entity
that directly or indirectly controls, is controlled by, or is under common
control with, such entity. An entity shall be regarded as in control of another
entity if it owns, or directly or indirectly controls, at least fifty percent
(50%) of the voting stock or other ownership interest of the other entity, or if
it directly or indirectly possesses the power to direct or cause the direction
of the management and policies of the other entity by any means whatsoever.
          1.3 “ANDA” means an Abbreviated New Drug Application and any
supplements thereto.
          1.4 “Business Day” means any day other than a Saturday, Sunday or a
day on which banks in Arizona are authorized or required by law to close.

 



--------------------------------------------------------------------------------



 



          1.5 “Confidential Information” means all non-public materials,
information and data concerning the disclosing party and its operations that is
disclosed by the disclosing party to the receiving party pursuant to this
Agreement, orally or in written, electronic or tangible form, or otherwise
obtained by the receiving party through observation or examination of the
disclosing party’s operations. Confidential Information includes, but is not
limited to, information about the disclosing party’s financial condition and
projections; business, marketing or strategic plans; sales information, customer
lists; price lists; databases; trade secrets; product prototypes and designs;
techniques, formulae, algorithms and other non-public process information.
Notwithstanding the foregoing, Confidential Information of a party shall not
include that portion of such materials, information and data that, and only to
the extent, the recipient can establish by written documentation: (a) is known
to the recipient as evidenced by its written records before receipt thereof from
the disclosing party, (b) is disclosed to the recipient free of confidentiality
obligations by a Third Party who has the right to make such disclosure without
obligations of confidentiality, (c) is or becomes part of the public domain
through no fault of the recipient, or (d) the recipient can reasonably establish
is independently developed by persons on behalf of recipient without the use of
the information disclosed by the disclosing party.
          1.6 “Control” means with respect to any material, information, or
intellectual property right, that a party (a) owns such material, information,
or intellectual property right, or (b) has a license or right to use such
material, information, or intellectual property right, in each case with the
ability to grant to the other party access, a right to use, a license, or a
sublicense (as applicable) to such material, information, or intellectual
property right on the terms and conditions set forth herein, without violating
the terms of any agreement or other arrangement with any Third Party.
          1.7 “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
          1.8 “Generic Equivalent” means, ***
          1.9 “Generic Product” means ***
          1.10 “Grantback Patents” means (a) *** (b) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications described in clause (a) above or the patent
applications that resulted in the patents described in clause (a) above, and
(c) all patents that have issued or in the future issue from any of the
foregoing patent applications, including utility, model and design patents and
certificates of invention, together with any reissues, renewals, extensions or
additions thereto. As of the Effective Date, Perrigo represents that there are
no Grantback Patents in existence.
          1.11 “Gross Profit” means, with respect to all Generic Products sold
in a calendar quarter, the positive remainder, if any, that results from Net
Sales of such Generic Products in the Territory minus the Manufacturing Costs of
such Generic Products.
          1.12 “License Trigger” means the earliest of the following dates:
               (a) December 15, 2013;

2



--------------------------------------------------------------------------------



 



               (b) ***
               (c) ***
               (d) ***
          1.13 “Manufacturing Costs” means (each of the following to be
determined in accordance with GAAP applied in a manner consistent with past
practices of Perrigo) (a) the delivered cost to Perrigo of a Generic Product for
use or sale in the Territory provided that such Generic Product is provided
pursuant to an arms-length and commercially reasonable agreement, or (b) where
Perrigo is itself the manufacturer, the sum of Materials Costs *** incurred by
Perrigo to produce such Generic Product for use or sale in the Territory. As
used herein, “Materials Cost” means Perrigo’s procurement costs for (i) raw
materials (both active and inactive ingredients), and (ii) packaging, labeling
and storing materials, incurred in connection with the manufacture, testing,
labeling, purchasing and distribution of such Generic Product; *** all as
determined in accordance with the U.S. GAAP.
          1.14 “Net Sales” means, with respect to the Generic Product, the
aggregate gross price of such Generic Products received by Perrigo, its
Affiliates or sublicensees from unaffiliated retailers, distributors or other
customers, less the sum of the following items (to the extent actually incurred
or accrued and to the extent not already deducted in computing the total amount
invoiced by Perrigo), all of which must directly relate to the sale and
distribution of such Generic Products and be determined in accordance with GAAP
applied in a manner consistent with past practices of Perrigo: (a) returns,
credits, rebates, discounts, allowances, promotional payments, free goods,
chargebacks and other price reduction programs customary to the trade or
required by law, (b) sales, valued-added and other taxes imposed upon and paid
with respect to such sales (excluding income or franchise taxes of any kind),
(c) *** and (d) customs duties, surcharges and other governmental charges. Sales
between or among Perrigo and its Affiliates shall not be included in Net Sales
unless Perrigo or its Affiliates are the end user of the Generic Products.
          1.15 “Patent Rights” means (a) the patents and patent applications
listed on Exhibit A to this Agreement, (b) all divisions, continuations,
continuations-in-part, that claim priority to, or common priority with, the
patent applications described in clause (a) above or the patent applications
that resulted in the patents described in clause (a) above, and (c) all patents
that have issued or in the future issue from any of the foregoing patent
applications, including utility, model and design patents and certificates of
invention, together with any reissues, renewals, extensions or additions
thereto.
          1.16 “Patents-In-Suit” means ***.
          1.17 “Product” means any product for which the making, using, selling
or importation is covered by one or more claims of the Patent Rights.
          1.18 “Territory” means the United States of America, its territories
and possessions, including the Commonwealth of Puerto Rico.
          1.19 “Third Party” means any person or entity other than Medicis or
Perrigo or their respective Affiliates.

3



--------------------------------------------------------------------------------



 



          1.20 “Valid Claim” means ***
          1.21 “Vanos Products” means the Vanos products listed on Exhibit B, as
such products are marketed and sold by Medicis as of the Effective Date in the
Territory.
          1.22 “Vanos Product Patents” means (a) all patents and patent
applications in the Territory Controlled by Perrigo or its Affiliates heretofore
or hereafter that claim or cover a Vanos Product or the manufacture or use of a
Vanos Product, (b) all divisions, continuations and continuations-in-part
(solely to the extent directed to subject matter disclosed in a patent or patent
application described in clause (a) above) that (i) claim priority to, or common
priority with, the patent applications described in clause (a) above or the
patent applications that resulted in the patents described in clause (a) above
and (ii) claim or cover a Vanos Product or the manufacture or use of a Vanos
Product, and (c) all patents that issue after the Effective Date from any of the
foregoing patent applications, including utility, model and design patents and
certificates of invention, together with any reissues, renewals, extensions or
additions thereto. ***
     2. LICENSES; RELEASES.
          2.1 License Grant for Generic Product.
               2.1.1 Effective only upon the occurrence of the License Trigger,
Medicis hereby grants to Perrigo a non-exclusive, non-transferable (except as
permitted in Section 8.6) license (without the right to grant sublicenses except
to have Generic Products made on behalf of Perrigo) under the Patent Rights to
make, have made, use, offer for sale, sell and import Generic Products inside
the Territory.
               2.1.2 Until the occurrence of the License Trigger, neither
Perrigo nor its Affiliates shall, and neither shall directly or indirectly
encourage or assist any Third Party to, develop, make, use and/or commercialize
any Generic Products in the Territory.
               2.1.3 Nothing in this Agreement shall be construed as creating an
obligation, express or implied, on Medicis to supply any Generic Product to
Perrigo. Perrigo shall be solely responsible for manufacturing, or having
manufactured, its supply of Generic Product.
          2.2 ***
          2.3 Grantbacks.
               2.3.1 Perrigo and its Affiliates hereby grant to Medicis a
perpetual, royalty-free, fully-paid up, non-transferable (except as provided in
Section 8.5), non-exclusive license (with the right to grant sublicenses through
multiple tiers) under the Grantback Patents to make, have made, use, offer for
sale, sell and import Products in the Territory.
               2.3.2 Perrigo and its Affiliates hereby grant to Medicis a
perpetual, royalty-free, fully-paid up, non-transferable (except as provided in
Section 8.5), non-exclusive license (with the right to grant sublicenses through
multiple tiers) under the Vanos Product Patents to make, have made, use, offer
for sale, sell and import Vanos Products in the Territory.

4



--------------------------------------------------------------------------------



 



          2.4 Validity of Patents-In-Suit.
               2.4.1 Perrigo, on behalf of itself and its Affiliates, hereby
admits that the claims of the Patents-In-Suit are valid and enforceable. The
foregoing admission regarding validity and enforceability shall be binding on
Perrigo and its Affiliates and admissible against Perrigo and its Affiliates in
any dispute or litigation between the parties regarding the Patents-In-Suit, and
neither Perrigo nor its Affiliates will challenge any such admission.
               2.4.2 Perrigo, on behalf of itself and its Affiliates, hereby
also admits that the making, using, offering to sell, selling, and/or
importation into the Territory of Perrigo’s product that is to be sold pursuant
to Perrigo’s ANDA #090256 (and any amendments thereto) is covered by one or more
claims of the Patent Rights under 35 U.S.C. § 271. ***
               2.4.3 Perrigo shall not receive any ownership rights in the
Patent Rights under this Agreement, and Medicis shall retain the sole right, to
prepare, prosecute, maintain and enforce the Patent Rights.
          2.5 No Implied Licenses. Except as explicitly set forth in this
Agreement, neither party grants to the other party under its patents or other
intellectual property any license, express or implied. Perrigo shall not use
Medicis’ name or any Medicis trademarks (including without limitation Vanos®) in
connection with the marketing, promotion or sale of any products without the
prior written consent of Medicis in each instance.
          2.6 Releases. In consideration of the mutual covenants herein and in
the Joint Dismissal Agreement attached hereto as Exhibit C and incorporated
herein by reference, and without limiting any remedies a party may have against
the other party for a breach of this Agreement, Perrigo hereby releases and
agrees to release Medicis and Medicis hereby releases and agrees to release
Perrigo from all claims arising out of the Action. Upon the Effective Date,
Perrigo and Medicis shall cause to be completed, executed and filed with the
Court a stipulated dismissal with prejudice of the Action, in the form of the
Joint Dismissal Agreement attached hereto as Exhibit C, and to seek entry of
such order by the Court.
     3. FINANCIAL CONSIDERATIONS.
          3.1 Royalty.
               3.1.1 With respect to the Generic Products, and subject to the
terms and conditions of this Agreement, commencing on the date Perrigo begins
selling a Generic Product, within sixty (60) days following the end of each
calendar quarter thereafter, Perrigo shall pay to Medicis *** of all Gross
Profit for sales up to *** and *** of all Gross Profit for sales exceeding ***
accrued during such calendar quarter and arising from Net Sales of such Generic
Products during such quarter. If there are one or more Generic Equivalents,
other than the Generic Product, being marketed, Perrigo shall pay to Medicis ***
of all Gross Profit for sales up to *** and *** of all Gross Profit for sales
exceeding *** accrued during such calendar quarter and arising from Net Sales of
such Generic Products during such quarter. Medicis’ right to receive a share of
the Gross Profit under this Section 3.1.1 shall expire upon ***

5



--------------------------------------------------------------------------------



 



               3.1.2 Perrigo shall not (a) have any obligation to pay any
amounts pursuant to Section 3.1.1, or (b) be subject to the restrictions under
Section 2.1.2, in each case if there is no Valid Claim in the Territory at the
time of sale of a Generic Product.
               3.1.3 Each payment made under this Section 3.1 shall be
accompanied by a written report stating the number and description of all
Generic Products sold in the Territory during the relevant calendar quarter; a
detailed breakdown of the Manufacturing Costs associated therewith; the
calculation of Net Sales thereon, including without limitation the amount of any
deduction provided for in the definition of Net Sales; and the calculation of
Gross Profits therefrom.
          3.2 Taxes. Perrigo shall be responsible for, and may withhold from
payments made to Medicis under this Agreement, any taxes required to be withheld
by Perrigo under applicable law. Accordingly, if any such taxes are levied on
such payments due hereunder (“Withholding Taxes”), Perrigo shall (i) deduct the
Withholding Taxes from the payment amount, (ii) pay all applicable Withholding
Taxes to the proper taxing authority, and (iii) send evidence of the obligation
together with proof of tax payment to Medicis within sixty (60) days following
that tax payment.
          3.3 Audit Rights. On no less than fourteen (14) business days notice
from Medicis, Perrigo shall make all such records, books of account, information
and data concerning (a) its sales of Generic Products pursuant to this
Agreement; (b) its manufacture of any Generic Products, and (iii) to the extent
in its possession, the manufacture of Generic Products on behalf of Perrigo by
its Third Party contract manufacturer, in each case available for inspection
during normal business hours by an independent auditor selected by Medicis and
reasonably acceptable to Perrigo for the purpose of an audit to determine the
accuracy of the reports delivered and amounts paid by Perrigo pursuant to
Section 3.1; provided that Medicis may not request such inspection more than
once in any calendar year unless a discrepancy has been identified by Medicis.
Medicis shall be solely responsible for its costs in making any such audit,
unless Medicis identifies a discrepancy in favor of Perrigo in the calculation
of the share of Gross Profit paid to Medicis under this Agreement in any
calendar year from those properly payable for that calendar year of five percent
(5%) or greater, in which event Perrigo shall be solely responsible for the
reasonable cost of such audit and pay Medicis any underpayment.
     4. TERM AND TERMINATION.
          4.1 Term. Subject to Section 4.2, this Agreement shall expire on the
expiration of the later to occur of (a) the date when there are no Valid Claims
in the Territory, and (b) the expiration of all payment obligations of Perrigo
to Medicis hereunder.
          4.2 Termination for Cause. Either party may terminate this Agreement
upon or after the material breach of any material provision of this Agreement by
the other party if the other party has not cured such breach within thirty
(30) days after receipt of express written notice thereof by the non-breaching
party.
          4.3 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or

6



--------------------------------------------------------------------------------



 



termination, and the provisions of Sections 2.2, 2.3, 2.4, 2.6, 3.3 (until
expiration of the three (3) year period set forth therein), 4.3, 5, 7 and 8
shall survive the expiration or termination of this Agreement.
     5. CONFIDENTIALITY.
          5.1 Confidentiality. Until the last to expire of this Agreement, the
Joint Development Agreement, and for a period of five (5) years following the
expiration or earlier termination hereof or thereof, except with respect to any
Confidential Information constituting a trade secret in which case the receiving
party’s obligation continues in perpetuity, provided such receiving party has
been informed as to the status of such Confidential Information as a trade
secret, each party shall maintain in confidence all Confidential Information
disclosed by the other party, and shall not use, grant the use of or disclose to
any Third Party the Confidential Information of the other party other than as
expressly permitted hereby. Each party shall notify the other promptly upon
discovery of any unauthorized use or disclosure of the other party’s
Confidential Information.
          5.2 Permitted Disclosures. Either party may disclose Confidential
Information of the disclosing party (a) on a need-to-know basis, to such party’s
directors, officers and employees to the extent such disclosure is reasonably
necessary in connection with such party’s activities as expressly authorized by
this Agreement, and (b) to those agents and consultants, and contract
manufacturers who need to know such information to accomplish the purposes of
this Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence at
least to the same extent as set forth in Section 5.1.
          5.3 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information of the other party to the extent such disclosure is
reasonably necessary for prosecuting or defending litigation, complying with a
court order or applicable law, governmental regulations or investigation,
provided that if a party is required by law or regulation to make any such
disclosure of the other party’s Confidential Information it will give reasonable
advance notice to the other party of such disclosure requirement and will use
good faith efforts to assist such other party to secure a protective order or
confidential treatment of such Confidential Information required to be
disclosed.
          5.4 Limitation of Disclosure. The parties agree that, except as
otherwise may be required by applicable laws, regulations, rules or orders,
including without limitation the rules and regulations promulgated by the United
States Securities and Exchange Commission, or any regulations of any national
securities exchange, and except as may be authorized in Section 5.5, no
information concerning this Agreement and the transactions contemplated herein
shall be made public by either party without the prior written consent of the
other.
          5.5 Publicity. Neither party shall make any publicity releases,
interviews or other non-confidential dissemination of information concerning
this Agreement or its terms, or either party’s performance hereunder, to
communication media, financial analysts or others without the prior written
approval of the other party, which approval shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding anything to the contrary in this
Agreement, the

7



--------------------------------------------------------------------------------



 



parties understand and agree that either party, may, if so required, disclose
some or all of the information included in this Agreement or other Confidential
Information of the other party (a) in order to comply with its obligations under
the law, including the United States Securities Act of 1933 and the United
States Securities Exchange Act of 1934; (b) in order to comply with the listing
standards or agreements of any national or international securities exchange or
The NASDAQ Stock Market or New York Stock Exchange or other similar laws of a
governmental authority; (c) to respond to an inquiry of a governmental authority
or regulatory authority as required by law; or (d) in a judicial, administrative
or arbitration proceeding. In any such event the party making such disclosure
shall (i) provide the other party with as much advance notice as reasonably
practicable of the required disclosure, (ii) cooperate with the other party in
any attempt to prevent or limit the disclosure, and (iii) limit any disclosure
to the specific purpose at issue. In connection with any filing of a copy of
this Agreement with the Securities and Exchange Commission, the filing party
shall endeavor to obtain confidential treatment of economic and trade secret
information, and shall keep the other party informed as the planned filing
(including, but not limited to providing the other party with the proposed
filing reasonably in advance of making the planned filing) and consider the
requests of the other party regarding such confidential treatment.
          5.6 Legal Compliance. Notwithstanding anything to the contrary in this
Agreement, the parties shall submit this Agreement, the Joint Development
Agreement and the Joint Dismissal Agreement (collectively “the Settlement
Documents”) to the appropriate personnel at the Federal Trade Commission (“FTC”)
and the Antitrust Division of the Department of Justice (the “DOJ”) as soon as
practicable after the Effective Date. To the extent that any legal or regulatory
issues or barriers arise with respect to the Agreement, or any subpart thereof,
the parties shall *** to modify the Agreement to address any such legal or
regulatory issues (including for example any objections by the FTC or DOJ) while
maintaining the material terms of the transaction. Should the FTC or DOJ, as the
case may be, object to any such modifications, the parties agree to continue to
*** modify, as many times as necessary, the Agreement as required above in this
section. ***
     6. REPRESENTATIONS AND WARRANTIES.
          6.1 Representations. Each party hereby represents and warrants to the
other party that (a) the person executing this Agreement is authorized to
execute this Agreement; (b) this Agreement is legal and valid and the
obligations binding upon such party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.
          6.2 Compliance with Law. Perrigo shall comply with all applicable laws
and regulations with respect to obtaining regulatory approval for the sale of
Generic Products and its manufacture, sale and commercialization of Generic
Products.
          6.3 Disclaimer of Warranties. Except for those warranties set forth in
Section 6.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR

8



--------------------------------------------------------------------------------



 



A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY ARE DISCLAIMED BY BOTH PARTIES.
          6.4 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING
FROM A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR
ITS OBLIGATIONS UNDER SECTION 7, OR A BEACH BY PERRIGO OF SECTIONS 2.1.2 OR 2.4,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR LOSS OF USE OR PROFITS
OR OTHER COLLATERAL, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT, WHETHER SUCH CLAIMS ARE FOUNDED IN TORT OR
CONTRACT.
          6.5 Equitable Relief. The parties acknowledge and agree that their
respective obligations and undertakings under this Agreement are reasonable and
necessary to protect their legitimate interests, that neither party would have
entered into this Agreement in the absence of such provisions, and that a
party’s breach or threatened breach or failure to comply with this Agreement
shall cause the other party significant and irreparable harm, the amount of
which shall be extremely difficult to estimate and ascertain, and for which
money damages shall not be adequate. The parties further acknowledge and agree
that either party shall have the right to apply to any court of competent
jurisdiction for an injunction order restraining any breach or threatened breach
of this Agreement and specifically enforcing the terms and provisions of this
Agreement, without the necessity of posting any bond or security, in addition to
seeking any other remedy available to such party in law or equity.
     7. INDEMNIFICATION.
          7.1 Perrigo Indemnification. Perrigo shall indemnify, defend and hold
harmless Medicis, its directors, managers, members, officers, employees,
authorized subcontractors and agents (collectively the “Medicis Indemnified
Parties”) from and against any and all liabilities, obligations, penalties,
judgments, disbursements of any kind and nature, losses, damages, costs and
expenses (including, without limitation, reasonable attorney’s fees and costs)
(collectively, “Losses”) incurred as a result of any claims, demands, actions or
other proceedings by a Third Party against an Indemnified Party to the extent
arising out of (a) Perrigo’s manufacture or sale of any Generic Product pursuant
to this Agreement; or (b) Perrigo’s breach of any representation, warranty or
covenant under this Agreement, except to the extent that such Losses arise out
of Medicis’ breach of any representation, warranty or covenant under this
Agreement.
          7.2 Medicis Indemnification. Medicis shall indemnify, defend and hold
harmless Perrigo, its directors, managers, members, officers, employees,
authorized subcontractors and agents (collectively the “Perrigo Indemnified
Parties”) from and against any and all Losses incurred as a result of any
claims, demands, actions or other proceedings by a Third Party against an
Indemnified Party to the extent arising out of Medicis’ breach of any
representation, warranty or covenant under this Agreement, except to the extent
that such Losses arise out of Perrigo’s breach of any representation, warranty
or covenant under this Agreement.
          7.3 Obligations. A party which intends to claim indemnification under
this Section 7 (the “Indemnified Party”) shall promptly notify the other party
(the “Indemnifying

9



--------------------------------------------------------------------------------



 



Party”) in writing of any claim, demand, action, or other proceeding in respect
of which the Indemnified Party intends to claim such indemnification; provided,
however, that failure to provide such notice within a reasonable period of time
shall not relieve the Indemnifying Party of any of its obligations hereunder
except to the extent the Indemnifying Party is prejudiced by such failure. The
Indemnified Party shall permit the Indemnifying Party, at its discretion, to
settle any such action, claim or other matter. Notwithstanding the foregoing,
the Indemnifying Party shall not enter into any settlement that would adversely
affect the Indemnified Party’s rights hereunder, or impose any obligations on
the Indemnified Party in addition to those set forth herein, in order for it to
exercise such rights, without the Indemnified Party’s prior written consent,
which shall not be unreasonably withheld or delayed. No such action, claim or
other matter shall be settled without the prior written consent of the
Indemnifying Party, which shall not be unreasonably withheld or delayed. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party and its
legal representatives in the investigation and defense of any claim, demand,
action, or other proceeding covered by the indemnification obligations of this
Section 7. The Indemnified Party shall have the right, but not the obligation,
to be represented in such defense by counsel of its own selection and at its own
expense.
     8. GENERAL PROVISIONS.
          8.1 Notices. All notices hereunder shall be delivered by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following address of the respective parties:

  If to Medicis:   Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: Chief Executive Officer
Facsimile: 480-291-5175     with a copy to:   Medicis Pharmaceutical Corporation
7720 North Dobson Road
Scottsdale, Arizona 85256
Attn: General Counsel
Facsimile: 480-291-8508     If to Perrigo:   Perrigo Company
515 Eastern Avenue
Allegan, Michigan 49010
Attn: Chief Executive Officer Facsimile: 269-673-1386     With a copy to:  
Perrigo Company
515 Eastern Avenue
Allegan, Michigan 49010
Attn: General Counsel
Facsimile: 269-673-1386

10



--------------------------------------------------------------------------------



 



     Notices shall be effective on the day of receipt. A party may change its
address listed above by notice to the other party given in accordance with this
Section 8.1.
          8.2 Entire Agreement. The parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof. No modification of any of the terms of this
Agreement, or any amendments thereto, shall be deemed to be valid unless in
writing and signed by an authorized agent or representative of both parties
hereto. No course of dealing or usage of trade shall be used to modify the terms
and conditions herein. This Agreement shall be binding on each of Perrigo and
Medicis and their respective permitted successors and assigns.
          8.3 Waiver. None of the provisions of this Agreement (including the
Exhibits hereto) shall be considered waived by any party hereto unless such
waiver is agreed to, in writing, by authorized agents of such party. The failure
of a party to insist upon strict conformance to any of the terms and conditions
hereof, or failure or delay to exercise any rights provided herein or by law
shall not be deemed a waiver of any rights of any party hereto.
          8.4 Obligations to Third Parties. Each party warrants and represents
that this Agreement does not conflict with any contractual obligations,
expressed or implied, undertaken with any Third Party.
          8.5 Assignment. Neither party shall assign this Agreement or any part
hereof or any interest herein (whether by operation of law or otherwise) to any
Third Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; and (ii) in the case of a merger,
consolidation, change in control or sale of all or substantially all of the
assets of the party relating to this Agreement and the resulting entity assumes
all of the obligations under this Agreement. No assignment shall be valid unless
the permitted assignee(s) assumes all obligations of its assignor under this
Agreement. No assignment shall relieve any party of responsibility for the
performance of its obligations hereunder. Any purported assignment in violation
of this Section 8.5 shall be void.
          8.6 Independent Contractor. Perrigo and Medicis are acting under this
Agreement as independent contractors and neither shall be considered an agent
of, or joint venturer with, the other. Unless otherwise provided herein to the
contrary, each party shall furnish all expertise, labor, supervision, machining
and equipment necessary for the performance of its obligations hereunder and
shall obtain and maintain all building and other permits and licenses required
by public authorities.
          8.7 Governing Law. In any action brought regarding the validity,
construction and enforcement of this Agreement, it shall be governed in all
respects by the laws of the State of Arizona, without regard to the principles
of conflicts of laws.
          8.8 Severability. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be

11



--------------------------------------------------------------------------------



 



interpreted and construed as if such term or provision, to the extent the same
shall have been held to be invalid, illegal or unenforceable, had never been
contained herein.
          8.9 Headings, Interpretation. The headings used in this Agreement are
for convenience only and are not part of this Agreement.
          8.10 Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          8.12 No Prejudice. If at any time this Agreement is rendered null and
void with respect to the Territory or any portion thereof, or if either of
Perrigo or Medicis cannot fulfill its obligations with respect to this
Agreement, it is the intent of the Parties that neither Party will be in any way
prejudiced with respect to its claims, causes of action, defenses and
counterclaims in the Action in such jurisdiction or otherwise and, except as
provided herein or therein, no consent judgment, order or dismissal entered by
either Party pursuant to this Agreement in the Territory or portion thereof, as
applicable, will be deemed an admission on the part of such Party.
[Remainder of this page intentionally blank]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

                      PERRIGO COMPANY   MEDICIS PHARMACEUTICAL CORPORATION
 
                   
By:
          By:                      
 
  Name:           Name:    
 
                   
 
  Title:           Title:    
 
                   
 
                   

              PERRIGO ISRAEL PHARMACEUTICALS LTD.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

13



--------------------------------------------------------------------------------



 



EXHIBIT A
Patent Rights
***

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Products

      PRODUCT   NDC
Vanos (fluocinonide cream 1%) 30g
  99207-0525-30
Vanos (fluocinonide cream 1%) 60g
  99207-0525-60
Vanos (fluocinonide cream 1%) 120g
  99207-0525-10

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Joint Dismissal Agreement
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

         
MEDICIS PHARMACEUTICAL
CORPORATION,


Plaintiff,


v.

PERRIGO ISRAEL
PHARMACEUTICALS, LTD. and
PERRIGO COMPANY,


Defendants.
  )
)
)
)
)
)
)
)
)
)
)
)
)
)  




Civil Action No. 1:08-cv-0539-PLM

Hon. Paul L. Maloney

UNOPPOSED MOTION FOR ENTRY OF CONSENT JUDGMENT AND
PERMANENT INJUNCTION AS TO PERRIGO ISRAEL PHARMACEUTICALS LTD.
AND PERRIGO COMPANY
          Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) and
Defendants Perrigo Israel Pharmaceuticals, Ltd. and Perrigo Company
(collectively, “Perrigo”) having met, conferred, and agreed to resolve their
dispute upon execution of a separate Settlement Agreement (“Settlement
Agreement”), Medicis respectfully moves for entry of the executed Consent
Judgment and Permanent Injunction submitted herewith. Perrigo does not oppose
this motion.

C-1



--------------------------------------------------------------------------------



 



            Respectfully submitted,
            Larry J. Murphy      Brian D. Wassom
Honigman Miller Schwartz and Cohn LLP
Attorneys for Plaintiff
2290 First National Building
Detroit, MI 48226

Attorneys for Plaintiff
Medicis Pharmaceutical Corporation     

OF COUNSEL:
Matthew D. Powers
Weil, Gotshal, & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Telephone: (650) 802-3000
Facsimile: (650) 802-3100
Nicolas G. Barzoukas
Jason C. Abair
Weil, Gotshal, & Manges LLP
700 Louisiana, Suite 1600
Houston, TX 77002
Telephone: (713) 546-5000
Facsimile: (713) 224-9511
Dated:

C-2



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

         
MEDICIS PHARMACEUTICAL
  )    
CORPORATION,
  )    
 
  )    
Plaintiff,
  )    
 
  )    
v.
  )   Civil Action No. 1:08-cv-0539-PLM
 
  )    
PERRIGO ISRAEL
  )   Hon. Paul L. Maloney
PHARMACEUTICALS, LTD. and
  )    
PERRIGO COMPANY,
  )    
 
  )    
Defendants.
  )    
 
  )    
 
  )    

CONSENT JUDGMENT AND PERMANENT INJUNCTION
AS TO PERRIGO ISRAEL PHARMACEUTICALS LTD. AND PERRIGO COMPANY
     This matter is before the Court on the unopposed motion of Plaintiff
Medicis Pharmaceutical Corporation (“Medicis”) and Defendants Perrigo Israel
Pharmaceuticals, Ltd. and Perrigo Company (collectively, “Perrigo”).
     WHEREAS, this Consent Judgment and Permanent Injunction as to Perrigo
concerns only Medicis’s claims against Perrigo, and Perrigo’s counterclaims
against Medicis in this Civil Action No. 1:08-cv-0539-PLM (referred to herein as
the “Litigation”).
     WHEREAS, Medicis requests that this Consent Judgment and Permanent
Injunction as to Perrigo be entered in the above-captioned case, and Perrigo
does not oppose Medicis’s request.
     WHEREAS, Medicis owns United States Patent No. 6,765,001 (the “’001
patent”) and United States Patent No. 7,220,424 (the “’424 patent”).

C-3



--------------------------------------------------------------------------------



 



     WHEREAS, Medicis has an approved New Drug Application No. 21-758 for
fluocinonide cream 0.1%, which is sold Under Medicis’s trademark Vanos®.
     WHEREAS, Perrigo Company submitted Abbreviated New Drug Application
No. 090256 (“ANDA No. 90-256”) to the FDA under 21 U.S.C. § 355(j) seeking to
obtain approval to commercially manufacture and sell generic fluocinonide cream
0.1%.
     WHEREAS, in the Litigation, Medicis alleged that Perrigo infringed the
claims of the ’001 and ’424 patents under 35 U.S.C. § 271(e)(2) by Perrigo
Company’s submission of ANDA No. 90-256 to the FDA.
     WHEREAS, in this Litigation, Medicis requested that a permanent injunction
be issued under 35 U.S.C. § 271(e) restraining or enjoining Perrigo, its
officers, agents, or attorneys and employees, and those acting in privity or in
concert with them, from engaging in the commercial manufacture, use, offer to
sell, or sale within the United States, or importation into the United States,
of any therapeutic composition, or method of use covered by the ’001 and ’424
patents for the full term thereof, and from inducing or contributing to such
activities.
     WHEREAS, Medicis and Perrigo have reached an agreement to finally settle
the Litigation as set forth in this Consent Judgment and Permanent Injunction as
to Perrigo, and a separate Settlement Agreement (“Settlement Agreement”) which
is contemporaneously and separately being executed.
     WHEREAS, final settlement of the Litigation serves the public interest by
saving judicial resources and avoiding the risks to each of Medicis and Perrigo
associated with infringement.
     WHEREAS, final settlement of the Litigation will help Medicis and Perrigo
avoid the substantial uncertainty and risks involved with prolonged litigation.

C-4



--------------------------------------------------------------------------------



 



     WHEREAS, final settlement of this Litigation will permit Medicis and
Perrigo to save litigation costs, as well as adhere to the judicially recognized
mandate that encourages the settlement of litigation whenever possible.
     WHEREAS, Medicis and Perrigo each consent to personal jurisdiction in the
Western District of Michigan for purposes of enforcing the Settlement Agreement.
     IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:
     1. The Court has jurisdiction over Medicis and Perrigo and the subject
matter of this Litigation.
     2. Perrigo acknowledges Medicis’s ownership and standing to sue for
infringement of the ’424 patent.
     3. Perrigo acknowledges that the ’424 patent is valid and enforceable, as
described more fully in the Settlement Agreement.
     4. Pursuant to 35 U.S.C. § 271(e)(4)(A), the effective date of any Food and
Drug Administration approval of ANDA No. 90-256 will be a date not earlier than
the License Trigger, as defined in the Settlement Agreement.
     5. Perrigo acknowledges that it has infringed the ’424 patent under 35
U.S.C. § 271(e)(2) and that Medicis did not authorize the manufacture, use,
sale, offer for sale, importation and distribution of the product described in
ANDA No. 90-256.
     6. Perrigo and its affiliates are permanently enjoined as of the date
hereof from infringing the ’424 patent by the manufacture, use, offer to sell,
sale, importation, or distribution of any current products, or future products
having the same strength and dosage form of the current Vanos® products, that
are the subject of ANDA No. 90-256 that is not pursuant to a license granted by
Medicis, and from inducing others to infringe the ’424 patent by inducing

C-5



--------------------------------------------------------------------------------



 



others to manufacture, use, offer to sell, sale, import, or distribute any
current products, or future products having the same strength and dosage form of
the current Vanos® products, that are the subject of ANDA No. 90-256 and that is
not pursuant to a license granted by Medicis.
     7. All claims and counterclaims in this Litigation are hereby dismissed
without prejudice.
     8. The parties are hereby ordered to comply with the terms of the
Settlement Agreement.
     9. Each party shall bear its own costs and attorneys’ fees.
    10. This Court shall retain jurisdiction over Perrigo and Medicis for the
purpose of enforcing the terms of this Consent Judgment and Permanent Injunction
and over any matters related to or arising from the interpretation or
enforcement of the Settlement Agreement or any legal or equitable claim
concerning the Settlement Agreement by any third party.
IT IS SO ORDERED, DECREED AND ADJUDGED this ___ day of April, 2009 by:

     
 
   
The Honorable Paul L. Maloney
United States District Judge
   

C-6